             Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
           Case 1:96-cr-00126-JFK Document 839 Filed 03/02/21 Page 1 of 6

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #: _________________
------------------------------------X                                     DATE FILED: 03/02/2021
   UNITED STATES DISTRICT COURT
UNITED   STATESDISTRICT
   SOUTHERN           OF AMERICA  OF NEW YORK                 :
                                                              :
   -----------------------------------------------------------x
       -against-
   In re FANNIE MAE 2008 SECURITIES                           :
                                                              :              No.
                                                                             08 Civ.96 Cr.
                                                                                     7831    126 (JFK)
                                                                                          (PAC)
   LITIGATION                                                 :
                                                              :              09 MD 2013 (PAC)
IRVING MASON,                                                 :                 OPINION & ORDER
                                                              :
                                                              :
                                                              :             OPINION & ORDER
                                 Defendant.                   :
   -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FOR HONORABLE  PAUL A. CROTTY,
     DEFENDANT IRVING  MASON: United States District Judge:
      Pro Se

FOR THE UNITED STATES OF AMERICA:        BACKGROUND1
     Kyle A. Wirshba
     U.S.The early years of this
           ATTORNEY’S            decadeFOR
                            OFFICE      saw aTHE
                                              boomSOUTHERN
                                                   in home financing which OF
                                                              DISTRICT     was NEW
                                                                               fueled,YORK
                                                                                       among

JOHNother
      F. things,
          KEENAN,by lowUnited
                        interest rates and lax
                                  States       credit conditions.
                                             District      Judge: New lending instruments, such as

     subprime mortgages
       On January     8,(high creditDefendant
                           2021,     risk loans) andIrving
                                                     Alt-A mortgages
                                                             Mason (low-documentation
                                                                     filed a pro seloans)

   kept the
motion   forboom going. Borrowers played
              reconsideration            a roleCourt’s
                                    of the      too; they took on unmanageable
                                                           January    5, 2021risks on the

   assumption
Opinion       that the(“the
         & Order       market would continue
                              January        to rise and that refinancing
                                         5 Decision”)         which deniedoptions his
                                                                                  would always be

   available
request   forin the future. Lending
                 a sentence         discipline was
                                 reduction         lacking in to
                                                pursuant      the system. Mortgage
                                                                   the First       originators
                                                                                Step   Act, did

18 U.S.C.    § 3582(c)(1)(A),
   not hold these                     commonly
                  high-risk mortgage loans.        known
                                            Rather than carryas
                                                              thethe
                                                                  risingcompassionate
                                                                         risk on their books, the
release   statute.     1    (ECF
   originators sold their loans intoNo.   833.) mortgage
                                     the secondary Mason’smarket,
                                                            motionoftenfor
                                                                        as securitized packages
reconsideration    argues securities
   known as mortgage-backed that the    CourtMBS
                                     (“MBSs”). failed  togrew
                                                  markets  consider    that
                                                              almost exponentially.
his sentence   isthegreater
        But then               thanburst.
                     housing bubble  necessary      pursuant
                                          In 2006, the demand forto  the dropped abruptly
                                                                  housing
sentencing factors set forth in 18 U.S.C. § 3553(a).
   and home prices began to fall. In light of the changing housing market, banks modified their

     lending practices and became unwilling to refinance home mortgages without refinancing.


     1
1    Unless
  This      otherwise
         Order        indicated,familiarity
                   assumes       all references citedwith
                                                      as “(¶ _)”
                                                              theor to the “Complaint”
                                                                     January           are to the Amended
                                                                                  5 Decision.         See Complaint,
    dated June 22, 2009. For purposes  of this Motion, all allegations
United States v. Mason, No. 96 Cr. 126 (JFK), 2021 WL 37576 (S.D.N.Y.   in the Amended Complaint   are taken as true.
Jan. 5, 2021).

                                                              1
                                                        1
      Case 1:96-cr-00126-JFK Document 839 Filed 03/02/21 Page 2 of 6



     On February 25, 2021, Mason filed a pro se letter informing

the Court that, although he has received a vaccine for the

deadly pandemic caused by the coronavirus, COVID-19, on February

22, 2021, Mason tested positive for the virus and is

experiencing symptoms.    (ECF No. 838.)     Mason’s letter argued

that his contracting COVID-19 demonstrates that the conditions

of his incarceration “are deplorable” and warrant his immediate

release.

     “[P]ro se litigants generally are entitled to a liberal

construction of their pleadings, which should be read ‘to raise

the strongest arguments that they suggest.’” Green v. United

States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).        Nevertheless,

“[r]econsideration of a previous order by the court is an

‘extraordinary remedy to be employed sparingly in the interests

of finality and conservation of scarce judicial resources.’” In

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y.

2011) (quoting In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F.

Supp. 2d 613, 614 (S.D.N.Y. 2000)).       “The Second Circuit has

made clear that motions for reconsideration are to be denied

except where ‘the moving party can point to controlling

decisions or data that the court overlooked—matters, in other

words, that might reasonably be expected to alter the conclusion

reached by the court.” Stagg P.C. v. U.S. Dep’t of State, No. 15


                                    2
      Case 1:96-cr-00126-JFK Document 839 Filed 03/02/21 Page 3 of 6



Civ. 8468 (KPF), 2019 WL 1863418, at *1 (S.D.N.Y. Apr. 25, 2019)

(quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

1995)).   “Compelling reasons for granting a motion for

reconsideration are limited to ‘an intervening change of

controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.’” Id.

(quoting Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956

F.2d 1245, 1255 (2d Cir. 1992)).        A motion for reconsideration

is “not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or

otherwise taking ‘a second bite at the apple.’” Analytical

Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.

2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d

Cir. 1998)); see also Stone v. Theatrical Inv. Corp., 80 F.

Supp. 3d 505, 506 (S.D.N.Y. 2015) (observing that a motion for

reconsideration is “neither an occasion for repeating old

arguments previously rejected nor an opportunity for making new

arguments that could have been previously advanced”) (quotation

marks omitted).

     Mason’s motion for reconsideration is without merit.

First, as the Court noted in the January 5 Decision, “Mason . .

. failed to articulate a sufficiently extraordinary or

compelling reason why his sentence should be modified.” United

States v. Mason, No. 96 Cr. 126 (JFK), 2021 WL 37576, at *3


                                    3
      Case 1:96-cr-00126-JFK Document 839 Filed 03/02/21 Page 4 of 6



(S.D.N.Y. Jan. 5, 2021).     Accordingly, Mason was not entitled to

a reduction in sentence pursuant to the First Step Act, 18

U.S.C. § 3582(c)(1)(A), independent of the sentencing factors

set forth in 18 U.S.C. § 3553(a), including the need to ensure

that a defendant’s sentence is sufficient, but not greater than

necessary, to comply with the purposes of sentencing. See 18

U.S.C. § 3582(c) (stating a court “may not modify a term of

imprisonment once it has been imposed” without a finding that

“extraordinary and compelling reasons warrant such a

reduction”).

     Second, contrary to Mason’s assertion that the Court failed

to consider the § 3553(a) factors that were favorable to him,

the Court did, and it nevertheless concluded that Mason’s

current sentence is not greater than necessary.         As the January

5 Decision explained, even if Mason had articulated

“extraordinary and compelling reasons” for a sentence reduction,

application of the § 3553(a) sentencing factors—including, inter

alia, “the need for the sentence imposed to ‘reflect the

seriousness of the offense,’ ‘promote respect for the law,’

‘provide just punishment for the offense,’ [and] ‘afford

adequate deterrence to criminal conduct’”—outweighed any

justification for Mason’s early release or a modification to his

sentence. Mason, 2021 WL 37576, at *4.       “Indeed,” the Court

explained, “Mason’s offense conduct is among the most serious


                                    4
      Case 1:96-cr-00126-JFK Document 839 Filed 03/02/21 Page 5 of 6



the Court has encountered:     Mason engaged in a decade-long

racketeering conspiracy that involved extraordinary acts of

violence and brutality.” Id.

     Finally, the Court is not persuaded that Mason’s recent

positive COVID-19 test warrants his immediate release—indeed,

quite the opposite.    While “[t]he nature of prisons—crowded,

with shared sleeping spaces and common areas, and often with

limited access to medical assistance and hygienic products—put

those incarcerated inside a facility with an outbreak at

heightened risk,” United States v. Park, 456 F. Supp. 3d 557,

560 (S.D.N.Y. 2020), here, Mason will receive treatment from the

Bureau of Prisons.    Having now contracted the virus, and

received a vaccine against it, the fundamental and overriding

purpose of Mason’s initial request for immediate release—i.e.,

the desire to remove him from an environment where he may

contract the virus—is significantly less compelling than when

the January 5 Decision concluded that Mason’s immediate release

was not warranted. See, e.g., United States v. Rodriguez-

Francisco, No. 13 Cr. 233 (VB), 2021 WL 326974, at *2 (S.D.N.Y.

Feb. 1, 2021) (explaining that “a sentence reduction based on

the risk of contracting [COVID-19] again makes no sense” where

the defendant tested positive for the virus in December 2020

and, although he claimed “to have lingering effects,” “his risk

of reinfection is extremely low” “because he has already had


                                    5
         Case 1:96-cr-00126-JFK Document 839 Filed 03/02/21 Page 6 of 6



(and fortunately recovered from) the disease”) (citing the

Centers for Disease Control and Prevention’s website).

     Accordingly, Mason’s motion for reconsideration is DENIED.

     The Clerk of Court is directed to terminate the motion at

ECF No. 833.

SO ORDERED.

Dated:    New York, New York
          March 2, 2021




                                       6
